Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-13 of S. Choi et al., US 16/333,998 (Feb. 28, 2017) are pending.  Claims 6-12 to the non-elected inventions stand withdrawn from consideration.  Claims 1-5 and 13 have been examined on the merits.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-5 and 13, with traverse in the Reply to Restriction Requirement filed on September 14, 2021, is acknowledged.  Claims 6-12 to the non-elected invention of Groups (II) and (III) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  

Applicant’s Traversal

Applicant argues that S. Kang, “Highly Ordered Super lattice of Gold Nanoparticles Confined in Porous Silica Matrix”, (Ph.D. Dissertation, May 29, 2015) (“Kang”), cited in the Restriction as breaking unity of invention, is not prior art.  Applicant submits an English translation of the Confirmation of Release Date of Dissertation (the “Confirmation”).  The Confirmation indicates that the “Date of Releasing Dissertation (print)” is August 29, 2016.   However, this does not confirm that Kang was not earlier available to the public at or around the presumptive date of May 29, 2015, for example, electronically by online download.  Kang itself recites a date of May 29, 2015 on both pages 3 and 4 of 76 total pages.  The KAIST Institution Repository record indicates that Kang has a “Issue Date 2015”.   See, KAIST Institution Repository record, Downloaded on November 19, 2021 from https://koasas.kaist.ac.kr/handle/10203/222263.  The Confirmation offered by Applicant, which is only evidentiary with reference to the “print” version, is not sufficient 

As discussed in the MPEP, AIA  35 U.S.C. 102(a)(1) provides a "catch-all" provision, which defines a new additional category of potential prior art not provided for in pre-AIA  35 U.S.C. 102.  MPEP § 2152.02(e).  Specifically, a claimed invention is not entitled to a patent if it was ‘otherwise available to the public’ before its effective filing date.  MPEP § 2152.02(e).  This provision permits decision makers to focus on whether the disclosure was available to the public, rather than on the means by which the claimed invention became available to the public or whether a disclosure.  MPEP § 2152.02(e) citing In re Cronyn, 890 F.2d 1158, 13 USPQ2d 1070 (Fed. Cir. 1989); In re Hall, 781 F.2d 897, 228 USPQ 453 (Fed. Cir. 1986); In re Bayer, 568 F.2d 1357, 196 USPQ 670 (CCPA 1978) involving public availability of doctoral theses.  

The current effective filing date of the instant Application is Feb. 28, 2017.   Applicant cannot rely upon the certified copy of the foreign priority application because a translation has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  In order for Applicant to exclude Kang by exception under 35 U.S.C. 102(b)(1), the effective filing date of the claims must be one year or less after Kang was available to the public.  MPEP 717.01(III).  Absent sufficient evidence to the contrary, the date of Kang public availability is considered to be the date recited on Kang of May 29, 2015.  

In this regard, an inquiry has been initiated by USPTO STIC (Scientific & Technical Information Center).  See attached Email Communication To STIC-ILL, Publication Date Request in 16/333,998 (November 19, 2021).  


Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

Claim 1 reads as follows:

1. A catalyst composition comprising a gold nanoparticle superlattice embedded in hierarchical porous silica.

With reference to Fig. 1, specification Example 1 teaches that the claimed catalyst is prepared by first refluxing HAuCl4 with trisodium citrate aqueous solution to prepare a citrate-stabilized gold nanoparticle colloidal solution.  Specification at page 13, [101].  Next, thiolated poly(ethylene glycol) (SH-PEG) is added to the citrate-stabilized gold nanoparticle colloidal solution to prepare gold nanoparticles functionalized with SH-PEG.  Specification at page 13, [102].  The PEG-functionalized gold nanoparticles are dispersed in HCl solution to which is added tetraethyl orthosilicate to obtain PEG-functionalized gold nanoparticles embedded in hierarchical porous silica as a black precipitate.  Specification at page 13, [105] (see embodiment c of Fig. 1).  This black precipitate is then calcined at 450°C under helium to remove PEG molecules and obtain a gold nanoparticle superlattice embedded in hierarchical porous silica, Au-silica-1 or Au-silica-2..  Specification at page 14, [105] (see embodiment d of Fig. 1).  Significantly, the term “superlattice” is introduced by the specification during this calcination process.  That is, the term “superlattice” is introduced by Applicant upon the c → d transformation of Fig. 1, where micropores 

Interpretation of “nanoparticle”

The specification does not define the term “nanoparticle” with respect to size.  The specification teaches that “the gold nanoparticles may have an average diameter of 1 to 14 nm, preferably 3 to 13 nm, although not limited thereto”.  Specification at page 8, [65].  The art generally refers to nanoparticles as particles in the range of 1 nm to 100 nm.  See e.g., M. Auffan et al., 4 Nature Nanotechnology, 634-641 (2009) (see page 634, col. 1).  Accordingly, consistent with the instant specification and the meaning in the art, the claim term “nanoparticle” is broadly and reasonably interpreted as a particle in the size range of 1 nm to 100 nm.  

Interpretation of “gold nanoparticle superlattice embedded in hierarchical porous silica”

The specification discusses the meaning of the term “hierarchical” as follows:

The catalyst composition comprising a gold nanoparticle superlattice embedded in hierarchical porous silica according to the present invention comprises micropores and mesopores in the superlattice

Specification at page 3, [20].  The art teaches that hierarchical porosity materials comprise interconnecting pores of more than one size regime.  H. Zhang et al., 16 Chem. Mater., 4245-4256 (2004) (page 4245, col. 2); W. Cho et al., 18 Journal of Materials Chemistry, 4971-4976 (2008).  The instant specification does not provide a specific size definition for “mesopores” or “micropore”.  Generally in the art, a mesoporous material is a material containing pores with diameters between 2 and 50 nm, according to IUPAC nomenclature.  K. Egeblad et al, 20 Chem. Mater., 946-960 (2008) (page 947, col. 1); S. Kumar 4 Materials Today Proceedings, 350-357 (2017) (page 352).  Generally in the art, microporous materials are the materials with pore diameters less than 2 nm.  Kumar at page 351; K. Sing et al., 57 Pure and Applied Chemistry, 603- 609 (1985) (page 606).  

The specification further teaches that 

gold nanoparticle superlattice embedded in hierarchical porous silica comprises micropores and mesopores in the superlattice, so that these pores are channelized to allow the rapid access of reactants to surfaces of gold nanoparticles

Specification at page 2, lines 7-9; Id. at page 2, [6].  The specification specifically teaches that:

The hierarchical porous structure comprises micropores of 0.1 to 1. 9 nm and mesopores of 2 to 10 nm.

Specification at page 8, [62].  Referring to Fig. 26, the specification teaches that the micropores are the channels or passages left upon removal of the PEG by calcination and the larger mesopores are “interstitial voids between closely packed silica encapsulating gold nanoparticles”.  Specification at page 22, [157]; See Fig. 26.  Next the claim 1 term “superlattice” is taken into account.  The specification does not specifically define the term “superlattice” but does teach that that:

Specifically, the catalyst composition provides a highly ordered superlattice comprising a core formed by gold nanoparticles spaced at nanometer intervals and a shell made of hierarchical porous silica and which encapsulates the core, and thus can be applied to a variety of applications.  

The gold nanoparticle superlattice embedded in hierarchical porous silica according to the present invention has a core-shell structure composed of a core of gold nanoparticles and hierarchical porous silica coated on the core particles. It also has a highly ordered superlattice structure having face-centered cubic (FCC) symmetry.

Specification at pages 7-8, [60]-[61].  The term “superlattice” is generally used in the subject art to mean an array of nanoparticles.  See e.g., B. Prasad et al., 27 Chem. Soc. Rev., 1871-1883 (2008) (“[t]he ‘’superlattices’ (SLs) that we refer to are the periodical nanoparticle/crystal arrays that are obtained from dispersions in solutions”).  

 “a gold nanoparticle superlattice embedded in hierarchical porous silica” is broadly and reasonably interpreted as an array of elemental gold particles, in the size range of 1 nm to 100 nm, embedded in a porous silica framework, where the silica framework is of hierarchical porosity; that is, comprising interconnecting pores of more than one size regime.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

35 U.S.C. 102(a)(1) over X. Wang et al., 52 Inorganic Chemistry, 10708-10710 (2013) (“Wang”)

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by X. Wang et al., 52 Inorganic Chemistry, 10708-10710 (2013) (“Wang”).  

Wang teaches multifunctional Fe3O4@SiO2−Au@silicalite-1 core−shell magnetic zeolite composites having stably confined and active gold nanoparticles (ca. 15 nm), and a hierarchical silicalite-1 outer shell.  Wang at Abstract.  With reference to Scheme 1, Wang teaches depositing Au nanoparticles on APTES-modified Fe3O4@SiO2 particles (ATPES = (3-aminopropyl)-triethylsilane). Wang at page S3 under “1.2 Synthesis of Fe3O4@SiO2−Au@SiO2”.  Wang further teaches that the Fe3O4@SiO2−Au particles were collected, redispersed in deionized water, and then mixed with a poly(vinylpyrrolidone) (PVP) solution for polymer adsorbtion onto the particle surface.  Wang at page S3.  Next, 3O4@SiO2−Au@SiO2, which is represented by structure (iv) of Scheme 1.  Wang at page S3.  Next Wang teaches transforming the outer layer of silica into a crystallized silicalite-1 shell to form the  Fe3O4@SiO2−Au@silicalite-1 core−shell magnetic zeolite which is represented by structure (v) of Scheme 1.  Wang teaches that the Fe3O4@SiO2−Au@SiO2 colloid was first positively charged modified by polyelectrolyte PDDA, and then covered by seeds of silicalite-1 nanocrystals followed by drying then put into an autoclave for the vapor-phase transfer (VPT) treatment at 160 [Symbol font/0xB0]C for 3 days.  Wang at pages S3-S4 under heading “1.3 Synthesis of Fe3O4@SiO2−Au@ silicalite-1”.  

Wang teaches that the hierarchical shells of silicalite-1 zeolites are accessible for reactants to diffuse to the active sites of Au NPs. The Au NPs are well-retained in the Fe3O4@SiO2−Au@silicalite-1 particles, and no dramatic agglomeration of Au NPs was observed after the high-temperature VPT treatment.  Wang at page 10709, col. 2.  

In view of the foregoing, Wang clearly teaches each and every element of claim 1 “a catalyst composition comprising a gold nanoparticle superlattice embedded in hierarchical porous silica”.  

Instant claim 13 is also anticipated for because the claim 13 preamble of “[a] carbon monoxide (CO) remover” does not structurally differentiate claim 13 over Wang.  Statements in (e.g., in the preamble) reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  MPEP § 2111.02(II).  The instant specification provides no discussion regarding particular structural characteristics required by the claimed “[a] carbon monoxide (CO) remover” that are different from the catalyst of claim 1.  See Specification at page 12, [93].  As such, the instant claim 13 recitation of a “[a] carbon monoxide (CO) remover” does not provide any structural 

35 U.S.C. 102(a)(1) over S Kang, “Highly Ordered Super lattice of Gold Nanoparticles Confined in Porous Silica Matrix”, (Ph.D. Dissertation, May 29, 2015)

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S Kang, “Highly Ordered Super lattice of Gold Nanoparticles Confined in Porous Silica Matrix”, (Ph.D. Dissertation, May 29, 2015).  Kang discloses the synthesis of gold nanoparticle superlattice in porous silica.  Kang at page 6 (second paragraph). As shown in Kang Fig. 2.36, the porous silica matrix comprises both mesopores and macropores and therefore the Kang gold nanoparticles are embedded in a “hierarchical porous silica”.  Kang at Page 46 (Fig. 2.36). 

Kang teaches synthesis of gold nanoparticles according to the procedure of K. Grabar et al., 67 Analytical Chemistry, 735-743 (1995) (“Garber”).  Kang at page 7.  Kang teaches that the gold nanoparticles are 12 nm in size.  Kang at Abstract; see also Kang at pages 7-8 discussing the size of gold nanoparticles synthesized at 90 [Symbol font/0xB0]C (11.93 nm). 

Kang teaches a nearly identical process for preparing silica-embedded gold nanoparticles as instant specification Example 1. Specification at pages 12-14; see also above discussion of instant Example 1.  Kang teaches that thiolated poly(ethylene glycol) (SH-PEG) is added to the citrate-stabilized gold nanoparticle colloidal solution to prepare gold nanoparticles functionalized with SH-PEG.  Kang at pages 10-11.   The PEG-functionalized gold nanoparticles are dispersed in HCl solution to which is added tetraethyl orthosilicate to obtain PEG-functionalized gold nanoparticles embedded in hierarchical porous silica as precipitates.  Kang at page 14.  Kang teaches that the precipitates were calcined at 450°C under helium.  Kang at page 14.  Kang teaches that such calcination removes PEG molecules to leave behind a gold nanoparticle superlattice embedded in hierarchical porous silica.  See Kang’s discussion of the structural analysis data at pages 15-19; see also Kang “2.5 Summary” at page 19.  

In view of the foregoing, Kang clearly teaches each and every element of instant claims 1 and 4.  Particularly note that Kang’s Fig. 2.36 (Kang page 46) is the same as instant Fig. 26, pictorially representing the claimed “gold nanoparticle superlattice embedded in hierarchical porous silica”. 

Respecting instant claim 2, Kang teaches that the pore size distributions showed a maxima around 1 nm pores and broad distributions in the range of 2 to 10 nm.  Kang at page 18 (referencing Fig. 2.31).  In this regard Kang note that the micropores are supposed to be formed where the PEG chains are placed and pyrolyzed and the mesopores are supposed to be formed in between the silica-covered nanoparticles.  Kang at page 18.  As such, Kang teaches the additional limitations of claim 2. 

Regarding claim 5, Kang does not specifically recite the additional recitation of “wherein the average distance between neighboring gold nanoparticles in the superlattice is between 15 nm and 25 nm”.  However, as discussed above, Kang teaches a nearly identical process for preparing silica-embedded gold nanoparticles as instant specification Example 1. Specification at pages 12-14.   Because the Kang catalyst and the claim 5 catalyst are prepared by the same method, the Kang catalyst inherently includes the claim 5 limitation of “wherein the average distance between neighboring gold nanoparticles in the superlattice is between 15 nm and 25 nm”.  MPEP § 2112. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.  MPEP § 2112(IV).  The instant rational is that the Kang catalyst and the claim 5 catalyst are prepared by the same methods.  

Kang clearly teaches each and every limitation of instant claim 13 because Kang teaches carbon monoxide removal (oxidation) by use of the disclosed gold nanoparticle superlattice in porous silica.  Kang at page 32.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over X. Wang et al., 52 Inorganic Chemistry, 10708-10710 (2013) (“Wang”) in further view of K. Grabar et al., 67 Analytical Chemistry, 735-743 (1995) (“Garber”).  

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over X. Wang et al., 52 Inorganic Chemistry, 10708-10710 (2013) (“Wang”) in further view of M. Haruta et al., WO 2004/052536 (2004) (“Haruta”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

X. Wang et al., 52 Inorganic Chemistry, 10708-10710 (2013) (“Wang”)

Wang was discussed in detail above.  For the reasons discussed above, the Wang Fe3O4@SiO2−Au@silicalite-1 catalyst meets each and every limitation of instant claim 4 except that Wang teaches that the gold nanoparticles are “ca. 15 nm” (about 15 nm).  Wang at Abstract; Id. at page 10709, col. 1.  Instant claim 4 requires that “the gold nanoparticles have an average diameter of 1 to 14 nm”.  

Wang further teaches that the Fe3O4@SiO2−Au@silicalite-1 composite shows a good catalytic performance for the reduction of 4-nitrophenol and a high hydrothermal stability.  Wang at page 10710, col. 1.  

K. Grabar et al., 67 Analytical Chemistry, 735-743 (1995) (“Garber”)

In “Preparation I”, Grabar teaches a process for preparing colloidal gold nanoparticles having a particle size of 13 nm by reduction of HAuCl4 with sodium citrate.  Grabar at page 737, col. 1.  In “Preparation II”, Grabar further teaches that particle diameter can be varied by adding larger or smaller amounts of sodium citrate to decrease or increase the particle size, respectively.  Grabar at page 737, col. 1.  

M. Haruta et al., WO 2004/052536 (2004) (“Haruta”)

An English-language machine translation of M. Haruta et al., WO 2004/052536 (2004) is attached as the second half of this reference.  Haruta thus consists of 37 total pages (including the English-language portion).  Accordingly this Office action references Haruta page numbers in the following format “xx/37”.  




Haruta teaches methods for removing carbon monoxide using the supported gold nanoparticle catalyst.  Haruta at 32/37.  Haruta teaches removal of carbon monoxide using the catalytic complex of the present invention is carried out by bringing air that requires removal of carbon monoxide into contact with the catalyst composite. That is, carbon monoxide in the air is reacted with oxygen in the air to convert it to carbon dioxide to remove carbon monoxide.  Haruta at 32/37.  Haruta teaches a carbon monoxide removing apparatus provided with air purifying filter, if necessary, a light source necessary for light irradiation.  Haruta at 33/37.  

Instant Claim 4 is Obvious Over Wang in further view of Grabar

One of ordinary skill in the art is motivated with a reasonable likelihood of success to employ the gold nanoparticles of Grabar having a particle size of 13 nm as the gold nanoparticle source in the Wang Fe3O4@SiO2−Au@silicalite-1 catalyst thereby arriving at the catalyst of claim 4, wherein the gold nanoparticles have an average diameter of 1 to 14 nm”.  The gold nanoparticles of Wang were prepared by essentially the same method as Grabar.  See Wang at page S3.  However Wang reports the size as “ca. 15 nm”.  The process of Grabar represents an art known equivalent for preparing colloidal gold nanoparticles.  The use of the Grabar gold nanoparticles in the Wang catalysts represents simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B).  Furthermore, the claim 4 range of “1 to 14 nm” is close to the Wang gold nanoparticle size of “ca. 15 nm”.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP 2144.05(I).  

Instant Claim 13 is Obvious Over Wang in further view of Haruta

One of ordinary skill in the art is motivated with a reasonable likelihood of success to employ the Wang Fe3O4@SiO2−Au@silicalite-1 catalyst, which comprises gold nanoparticles embedded in silica in the carbon monoxide removal methods of Haruta.  One of ordinary skill in the art thereby arrives at each and every limitation of instant claim 13.  Motivation is present in view of the fact that Haruta teaches that gold nanoparticles supported on silica are suitable carbon monoxide removal catalysts.  The rational of replacing the Haruta catalysts with the Wang catalysts represents simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B).  That is, Haruta teaches that gold nanoparticles supported on silica are effective for oxidative removal of carbon monoxide and Wang teaches a catalyst comprising gold nanoparticles embedded in silica.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622